— Order unanimously reversed on the law without costs and motion granted. Memorandum: Defendant’s motion for summary judgment dismissing the complaint should have been granted because plaintiff failed to meet the threshold of Insurance Law § 5102 (d). Subjective complaints of the plaintiff without medical foundation are insufficient to establish a prima facie case of serious injury within the purview of the statute (Costa v Billingsley, 127 AD2d 990; Doyle v Erie County Water Auth., 113 AD2d 1016). (Appeal from order of Supreme Court, Ontario County, Henry, J. — summary judgment.) Present — Callahan, J. P., Denman, Boomer, Pine and Lawton, JJ.